Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to reply filed 2/16/2021.
Claims 1-20 were argued. No Claims were added and none were canceled. 
	Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
Applicant argues the applied art fail to disclose requesting at least one partition object.
Examiner disagrees. Mostak disclose the partition object as shown in Fig. 4, step 426, and as further described in Col. 12, lines 20-30.
Applicant argues the applied art fail to disclose column-based partitioning of the data set.
Examiner disagrees. The applied art disclose column-based partitioning of the data set as shown in Fig. 4, step 414, as further described in col. 11, lines 8-19.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mostak US Patent Application publication No. 10275493 filed July 21, 2017.

Regarding Claim 1, Mostak discloses a method comprising: 
providing, by a computer Fig. 2A, step 210, wherein the CPU corresponds to a computer, Mostak), a request for a set of at least one partition object based on a query to a database table (Fig. 2A, step 212, Col. 4, lines 31-36, Mostak), wherein the database table has an associated data set, the query identifies a plurality of columns (Fig. 2A, step 210, Col. 4, lines 4-15, wherein matching a name corresponds to identifying, Mostak) identifying, and the partition object is associated with a column-based partition of the dataset; in response to the request: identifying, by the computer (Col. 5, lines 14-25, Mostak), a table projection object for the set of at least one partition object based on the data set being associated with a first file format in which the table projection object is associated with columns of the columns identified by the query (Fig. 2A, Col. 4, lines 16-24, Mostak), and the columns associated with the table projection object have a one-to-one correspondence with a first plurality of files that store data for the columns; and identifying (Col. 4, lines 56-64, wherein the value has to be met corresponds to one-to-one, Mostak), by the computer, a plurality of partition objects for the set of at least one partition object based on the data set being associated with a second file format in which the plurality of partition objects is associated with a second plurality of files, and a given file of the second plurality of files is associated with multiple row groups (Col. 4, lines 16-24, wherein the different set of criteria corresponds to format, Mostak); and 
processing the query, by the computer, based on the set of at least one partition object, including scanning a set of data containers associated with the set of at least one partition object 
Regarding Claim 2, Mostak disclose a method further comprising providing a request for metadata describing column value attributes of the set of at least one partition object, wherein processing the query comprises filtering the set of at least one partition object based on a response to the request for metadata (Col. 4, lines 16-30, Mostak).
Regarding Claim 3, Mostak discloses a method wherein the response to the request for metadata comprises the requested metadata, and wherein filtering the set of at least one partition object comprises filtering the set of at least one partition object based on the column value attributes described by the metadata (Col. 4, lines 31-46, Mostak).
Regarding Claim 4, Mostak discloses a method wherein: 
the data set is associated with the first file format (Col. 4, lines 4-15, wherein text is a format, Mostak);
the response to the request for metadata indicates no metadata exists describing the column value attributes of the set of at least one partition object (Col. 4, lines 16-21, Mostak); and 
the filtering comprises providing the table projection object as the filtered set of at least one partition object (Col. 4, lines 21-30, Mostak).
Regarding Claim 5, Mostak discloses a method wherein: the data set is associated with the second file format (Col. 4, lines 19-21, wherein the SQL corresponds to the second format, Mostak); the response to the request for metadata comprises data describing the column value attributes of the set of at least one partition object (Col. 4, lines 59-66, Mostak); and the filtering comprises, based on the data describing the column value attributes, excluding at least one 
Regarding Claim 6, Mostak discloses a method wherein the data describing the column value attributes comprises data describing, for a given partition object of the set of at least one partition object, a maximum column value associated with the given partition object, a minimum column value associated with the given partition object, and a sort order associated with the given partition object (Fig. 2A, step 222, Col. 4, lines 60-67, and Col. 5, lines 1-12, Mostak).
Regarding Claim 7, Mostak discloses a method further comprising: 
for a given partition object of the filtered set of at least one partition object, providing a request for a set of data container objects for the given partition object (Col. 5, lines 26-40, wherein the method of hash results by assigning hash value to the rows of each column using the content of such column corresponds to for a given partition object of the filtered set of at least one partition object, providing a request for a set of data container objects for the given partition object, Mostak).
Regarding Claim 8, Mostak discloses a method wherein the given partition object comprises the table projection object, the method further comprising: 
in response to the request for the set of data container objects (Col. 6, lines 14-19, wherein the querying the innermost and outermost corresponds to set of data container, Mostak), providing data container objects listed in a catalog as being associated with the table projection object (Col. 3, lines 58-60, wherein the library corresponds to catalog, and Col. 4, lines 16-30, wherein the retrieved data corresponds to providing data container, Mostak).
Regarding Claim 9, Mostak discloses a method wherein the given partition object is associated with a file path of a directory, the method further comprising: 

creating a data container object for each row group of the identified row groups (Col. 4, lines 47-51, wherein building new partition corresponds to creating, Mostak); and
returning the created data container objects in response to the request for the set of data container objects (Col. 6, lines 57-63, wherein the result returned corresponds to returning the created container, Mostak).  
Regarding Claim 10, Mostak discloses a method further comprising: 
providing a set of data container objects in response to the request for a set of data container objects (Col. 6, lines 31-34, wherein the first set corresponds to set of data container, Mostak); for a given data container object of the provided set of data objects, providing a request for metadata describing column value attributes associated with the given data container object (Col. 6, lines 64-67, Mostak); and in response to requesting metadata describing column value attributes associated with the given data container object, if the data set is associated with the second file structure, reading the metadata describing the column values from a data container corresponding to the given data container object (Col. 4, lines 47-66, Mostak).
Regarding Claim 11, Mostak discloses a method further comprising: 
providing a set of data container objects in response to the request for a set of data container objects (Col. 11, lines 8-19, wherein the received columns corresponds to providing a data set, Mostak); for a given data container object of the returned set of data objects, requesting metadata describing column value attributes associated with the given data container object Col. 11, lines 20-25, Mostak); and in response to requesting metadata describing column value 
Regarding Claim 12, Mostak discloses a method further comprising: 
providing the set of data container objects for the given partition object (Col. 11, lines 8-19, wherein the received columns corresponds to providing a data set, Mostak); and creating scan handlers for each data container object of the set of data container objects (Col. 4, lines 47-52, wherein building new corresponds to creating, Mostak), wherein processing the query comprises using the scan handlers to scan a plurality of data containers associated with the plurality of data container objects based on the predicate of the query (Col. 9, lines 10-18, wherein the method of querying row index that identify row relative to the start of the partition corresponds to scan plurality of data, Mostak).  
Regarding Claim 13, Mostak discloses a method wherein: the predicate specifies multiple columns; the data set is associated with the first file format; and creating the scan handlers comprises creating a scan handler for each column of the multiple columns (Col. 4, lines 31-55, Mostak).
Regarding Claim 14, Mostak disclose a method wherein: the data set is associated with the second file format (col. 4, lines 18-21, Mostak); a given data container of the plurality of data containers comprises a plurality of row groups (Col. 5, lines 1-5, Mostak); and creating the scan handlers comprises creating a scan handler for row group of the plurality of row groups (Col. 4, lines 47-52, Mostak).

receive a query directed to a database table, wherein the database table is associated with a plurality of data files containing data for the database table, each data file of the plurality of data files comprises data for a row group of the database table (Col. 4, lines 16-30, Mostak), the plurality of data files being organized in a directory structure associated with a column partitioning for the database table (Col. 4, lines 31-44, Mostak), and the query being associated with a given column of the database table (Col. 9, lines 32-41, Mostak); determine a plurality of candidate partition objects associated with the given column based on a directory structure associated with the plurality of files (Col. 9, lines 52-59, Mostak); based on metadata associated with the plurality of candidate partition objects and a predicate of the query (Col. 11, lines 39-51, Mostak), filter the plurality of candidate partition objects to provide a set of at least one filtered partition object; for a given filtered partition object of the plurality of filtered partition objects (Col. 4, lines 16-30, Mostak), identify a plurality of row groups associated with the given filtered partition object and assign a data container object of a plurality of data container objects to each row group of the plurality of row groups (Col. 4, lines 47-55, Mostak); process the query based on the predicate and on the plurality of data container objects (Col. 5, lines 26-39, wherein the method of performing a round robin for each block of rows having the same hash result corresponds to predicate, Mostak).  
Regarding Claim 16, Mostak disclose a computer readable storage medium wherein the instructions, when executed by the machine, further cause the machine to associate a scan operator with each data container object, and use the scan operators to scan data from data 
Regarding Claim 17, Mostak discloses a computer readable storage medium, wherein the directory structure comprises a plurality of file paths, and the instructions, when executed by the machine, further cause the machine to associate each partition object of the plurality of partition objects to a different file path of the file paths (Col. 11, lines 58-67, wherein allocating partitions by parsing the query into sub queries to each partition corresponds to file path, Mostak).
Regarding Claim 18, Mostak discloses an apparatus comprising: 
a processor; and a memory, wherein the processor and memory (Col. 3, wherein the CPU is a processor, and memory, Mostak) are associated with a node of a plurality of nodes to process a query directed to database having an associated dataset (Fig. 4, step 400, wherein each of the 410, 414, 416, 420, and the rest of the managers corresponds to nodes, Mostak), and the memory to store instructions that, when executed by the processor, cause the processor to: 
prepare the node for processing the query, comprising: identify a first plurality of partition objects containers based on a directory structure associated with the dataset (Col. 12, lines 31-45, wherein each partition object manager corresponds to directory structure, Mostak); filter the first plurality of partition objects to provide a second plurality of partition objects based on metadata representing column values associated with the partition objects of the first plurality (Col. 13, lines 1-15, Mostak); identify a first plurality of data container objects associated with the second plurality of partition objects (Col. 13, lines 16-27, Mostak); and filter the first plurality of data container objects to provide a second plurality of data container objects based on metadata representing column values associated with the container objects of the first plurality (Col. 13, lines 27-37, wherein the user of buffer corresponds to filter, Mostak); and execute the 
Regarding claim 19, Mostak discloses an apparatus wherein a given partition object of the second plurality of partition objects corresponds to a file storing data representing a plurality of row groups for the database (Col. 14, lines 28-33, Mostak).  
Regarding Claim 20, Mostak discloses an apparatus wherein a given data container object of the second plurality of data container objects corresponds to a row group of the plurality of row groups (Col. 14, lines 44-54, Mostak).

Conclusion

Other arts considered pertinent not applied Sanderson et al. 10268704, and Isaacson et al. 20160299944.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        November 9, 2020